— Order, Supreme Court, New York County (Charles E. Ramos, J.), entered December 10, 1990, which denied defendants’ motion for a protective order *424quashing or otherwise limiting the scope of plaintiffs’ notice for discovery and inspection, unanimously affirmed, with costs.
Each of the discovery items sought by plaintiffs in this personal injury action is material and necessary to establish the legal relationships among the defendants; i.e., whether the driver of the vehicle, defendant Duta, was an employee or lessee of defendant Ann Service, and whether Ann Service acted merely as a dispatcher for defendant Ramtol’s vehicle or serviced one of the cars involved in the accident. These matters are essential in apportioning any liability to be imposed. We have considered defendants’ remaining claims and find them to be without merit. Concur — Murphy, P. J., Milonas, Ellerin, Asch and Rubin, JJ.